DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 10 regarding the objection to the drawings has been fully considered. The objection to the drawings is withdrawn in view of the cancelation of Claims 5 and 15.
Applicant’s argument on Page 10 regarding the objection to Claim 1 has been fully considered. The objection to Claim 1 is withdrawn in view of the amendment.
Applicant’s argument on Page 10 regarding the rejection of Claims 5 and 15 under 35 U.S.C. 112(b) has been fully considered. The rejection of Claims 5 and 15 under 35 U.S.C. 112(b) is withdrawn in view of the cancelation of the claims.
Applicant’s argument on Pages 11-14 regarding the rejection of Claims 1, 2, 6, 11, 12, 16, and 20 under 35 U.S.C. 103 over Leong in view of Choi and Rusnak has been fully considered but is not persuasive.
Applicant argues on Page 12 that Choi does not teach a processor configured to automatically store in a memory a first ultrasound image of an object. However, the way the claim limitation reads, it is interpreted that the processor automatically stores in the memory a first ultrasound image of the object, where the ultrasound image includes the first movement of the needle, whose detection occurs at a specific point in time. In other words, the claim does not read as automatically storing the image when the first movement of the needle is detected, it simply includes an ultrasound image that captures the first movement of the needle. Moreover, the preamble maintains the ultrasound imaging apparatus as comprising the claim elements, leaving the apparatus open for additional elements, like the recording execution command of Choi.
Applicant argues on Page 13 that the combination of Leong and Choi does not disclose or teach “the repeated movement of the needle for FNA [being] detected” acting as a trigger to “automatically store in the memory the first ultrasound image.” However, Leong teaches a tracking system for tracking a moving object in a cavity, ([0015]), which may include needle for biopsy procedures, ([0016]). While Leong does not explicitly teach FNA needles, it would be obvious to one of ordinary skill in the art that the needle for biopsy procedures may be a fine needle aspiration (FNA) needle for a biopsy procedure requiring the advantages of FNA, as taught by Rusnak. 
Applicant argues on Page 14 that Rusnak is completely silent to any aspect of FNA and in particular the “[detection of] the repeated movement of the needle for the FNA” being a direct trigger for “the automatically storing of the first ultrasound image.” However, Rusnak teaches the repeated movement of the needle for the FNA, as in [0004]. Additionally, as discussed above, the claim limitations are not interpreted as the detection of the repeated movement of the needle for FNA as being a direct trigger for “the automatically sorting of the first ultrasound image.” It is interpreted that the automatic storing occurs and the storage includes an ultrasound image capturing the first movement of the needle.
Leong, Choi, and Rusnak remain applicable to the invention as claimed.
Applicant argues on Page 15 Paragraph 1 that Akaki is completely silent to any aspect of FNA and in particular the “[detection of] the repeated movement of the needle for the FNA” being a direct trigger for “the automatically storing of the first ultrasound image.” However, Akaki is cited for the teaching of storing in the memory a cine image captured over a predetermined time interval, as the detection of the repeated movement of the needle is previously taught by the modified apparatus of Leong, as discussed above. Akaki remains applicable to the invention as claimed.
Applicant’s argument regarding the rejections of Claims 4, 7, 14, and 17 under 35 U.S.C. 103 over Leong, Choi, and Rusnak, further in view of Yoshida and Claim 10 under 35 U.S.C. 103 over Leong, Choi, and Rusnak, further in view of Poulo have been fully considered but are not persuasive and/or moot as they pertain to the amendment to Claim 1, as addressed above. Yoshida and Poulo remain applicable to the invention as claimed.
The rejection of Claims 5 and 15 under 35 U.S.C. 103 over Leong, Choi, and Rusnak, further in view of Burdette is withdrawn in view of the cancelation of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 11, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leong (US 20160210511) in view of Choi (US 20180204028), Rusnak (US 20140018699), and Akaki et al. (US 7883467).
Regarding Claims 1 and 20, Leong teaches an ultrasound imaging apparatus, ([0015] “The tracking system 100 is configured to track a moving object in a cavity based on real-time imaging.”), comprising:
	a) a probe, ([0032] “US transducer probe 304”), configured to transmit ultrasound signals to an object and receive echo signals corresponding to the ultrasound signals ([0033] “The ultrasound transducer probe 304 includes a transducer array with a plurality of transducer elements 306. […] The transducer elements 306 transmit ultrasound signals and receive echo signals.”);
	b) a memory ([0028] “frame memory 204”); and
	c) at least one processor, ([0018] “real-time imager 118” and [0028] “instrument tracker 130,” where instrument tracker 130 is interpreted as a second processor), configured to 
i) obtain a real-time ultrasound image of the object from the echo signals, ([0018] “The real-time imager 118 can include one or more of an ultrasound (US) imager” and Fig. 3, re-produced below), 
ii) detect a predefined first movement of a needle inserted into the object, ([0028] “tracking a sample extraction device and extraction of a sample therewith during a biopsy procedure, including identifying and/or recording the sample extraction location,” [0015] “tracking a sample extraction device and extraction of a sample therewith during a biopsy procedure, including identifying and/or recording the sample extraction location”), and 
iii) store in the memory, ([0028] “the instrument tracker 130 further includes frame memory), an ultrasound image captured at a time point when the first movement of the needle is detected, (Claim 15 “identifies a frame of the imaging data in which a tip […] advances in the region of interest,” where a frame is an ultrasound image captured at a time point when the first movement of the needle is detected).

    PNG
    media_image1.png
    315
    478
    media_image1.png
    Greyscale

Fig. 3 of Leong
	Furthermore, the cited actions are computer implemented, which necessitate associated computer-readable media, as in [0057] (“The above may be implemented by way of computer readable instructions, encoded or embedded on computer readable storage medium, which, when executed by a computer processor(s), cause the processor(s) to carry out the described acts.”).
However, Leong does not explicitly teach at least one processor configured to automatically store in the memory a first ultrasound image of the object including an ultrasound image captured at a time point when the first movement of the needle is detected, wherein the needle comprises a needle inserted into the object for fine needle aspiration, FNA, wherein the first movement of the needle comprises a repeated movement of the needle for the FNA over a predetermined period of time, and wherein the at least one processor is further configured to automatically store in the memory the first ultrasound image including the ultrasound image captured at the time point when the repeated movement of the needle for the FNA is detected, wherein the at least one processor is further configured to store in the memory a cine image captured over a predetermined time interval.
In an analogous ultrasound imaging field of endeavor, Choi teaches an ultrasound imaging apparatus, (Abstract “an apparatus […] for recording an ultrasonic image”), comprising a processor, ([0066] “control unit 230”), configured to automatically store in a memory a first ultrasound image of an object ([0066] “As a result of the determination, if a recording execution command is input within the reference time, the control unit 230 records the ultrasonic image received from the ultrasonic image diagnostic device 100. As a result of the determination, if a recording execution command is not input within the reference time, the control unit 230 outputs a guide message announcing that the ultrasonic image is automatically recorded, and then, automatically records the ultrasonic image received from the ultrasonic image diagnostic device 100.”).
Furthermore, the cited actions are computer implemented, which necessitate associated computer-readable media, as in [0092] (“In addition to the above-described embodiments, other embodiments of the present invention may also be realized through a medium including a computer readable code/instruction for controlling at least one processing element stated in the above-described embodiments, for example, a computer-readable medium.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Leong with the processor of Choi because automatically storing the ultrasound images improves user convenience during operation of the ultrasound imaging apparatus, as taught by Choi in [0013], thereby improving efficiency of the procedure and patient exposure.
However, Leong modified by Choi does not explicitly teach wherein the needle comprises a needle inserted into the object for fine needle aspiration, FNA, wherein the first movement of the needle comprises a repeated movement of the needle for the FNA over a predetermined period of time, and wherein the at least one processor is further configured to automatically store in the memory the first ultrasound image including the ultrasound image captured at the time point when the repeated movement of the needle for the FNA is detected, wherein the at least one processor is further configured to store in the memory a cine image captured over a predetermined time interval.
In an analogous fine needle aspiration field of endeavor, Rusnak teaches an ultrasound imaging apparatus, ([0037] “ultrasound visualization may assist in the safe deployment”), comprising:
a) a needle, ([0038] “inner needle 214”), inserted into the object for fine needle aspiration (FNA), ([0023] “Disclosed herein is a fine needle biopsy system that has improved delivery to the site of tissue biopsy.”), 
b) wherein the first movement of the needle comprises a repeated movement of the needle for the FNA, ([0034] “The inner needle is then moved 925 in a reciprocating motion within the outer needle to cause the distal end of the first inner needle to aspirate the tissue from the site of the tissue sampling”), over a predetermined period of time, ([0034] “This process 920-940 can repeat until enough sample has been obtained” and [0004] “To aid in harvesting an adequate sample size, the needle is optionally moved in and out of the puncture site about one to five times.” The repetition is predetermined as it is standard in FNA procedures to repeat the in and out motion of the needle, which takes a specific period of time.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Rusnak because the combination provides a system that allows for biopsies that are quicker, less painful, less traumatic to the surrounding tissues, and the samples obtained are of better quality, as taught by Rusnak in [0025].
However, Leong modified by Choi and Rusnak does not explicitly teach wherein the at least one processor is further configured to automatically store in the memory the first ultrasound image including the ultrasound image captured at the time point when the repeated movement of the needle for the FNA is detected, wherein the at least one processor is further configured to store in the memory a cine image captured over a predetermined time interval.
In an analogous ultrasound imaging field of endeavor, Akaki teaches an ultrasound imaging apparatus, (Column 4 Lines 51-52 “ultrasonic apparatus 10”), comprising a processor, (Column 5 Lines 62-63 “B mode processing unit 22”), configured to store in the memory, (Column 6 Line 4 “image memory circuit 25”), a cine image captured over a predetermined time interval (Column 1 Lines 32-40 “using an ultrasonic diagnostic apparatus, not only a still image but also a moving image in a predetermined time period must be acquired” and Column 6 Lines 39-40 “The image recording unit 28 also forms and records units of moving images in each period,” a moving image corresponding to a predetermined time period is a cine image captured over a predetermined time interval. Where the modified apparatus of Leong, as discussed above, teaches the ultrasound image captured at the time point when the repeated movement of the needle is detected.). 
Furthermore, the cited actions are computer implemented, which necessitate associated computer-readable media, as in Column 16 Lines 1-4 (“Each function according to the embodiments can be implemented even by installing a program to execute the processing in a computer such as a workstation and expanding the program on the memory.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the cine image of Akaki because capturing a cine ultrasound image over a predetermined time interval allows a user to “call up necessary scenes,” as taught by Akaki in Column 1 Lines 54-58, which when a user utilizes a biopsy needle, is beneficial in establishing specific movements of the biopsy needle from the images.
Regarding Claim 2, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. Furthermore, Leong teaches wherein the first movement of the needle comprises an advancement of the needle into a particular tissue of the object ([0034] “the biopsy needle is supported in the instrument guide 308 in a retracted position until a target tissue of interest is located within the US transducer probe 304 […]. Then, the needle is advanced to acquired the sample of the target tissue of interest.”), and an ultrasound image captured at a time point when the advancement of the needle into the particular tissue of the object is detected (Claim 15 “identifies a frame of the imaging data in which a tip […] advances in the region of interest,” where a frame is an ultrasound image captured at a time point when the advancement of the needle is detected).
However, Leong does not explicitly teach a processor to automatically store in a memory the first ultrasound image.
In an analogous ultrasound imaging field of endeavor, Choi teaches a processor, ([0066] “control unit 230”), configured to automatically store in a memory a first ultrasound image of an object ([0066] “As a result of the determination, if a recording execution command is input within the reference time, the control unit 230 records the ultrasonic image received from the ultrasonic image diagnostic device 100. As a result of the determination, if a recording execution command is not input within the reference time, the control unit 230 outputs a guide message announcing that the ultrasonic image is automatically recorded, and then, automatically records the ultrasonic image received from the ultrasonic image diagnostic device 100.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Leong with the processor of Choi because automatically storing the ultrasound images improves user convenience during operation of the ultrasound imaging apparatus, as taught by Choi in [0013], thereby improving efficiency of the procedure and patient exposure.
Regarding Claim 6, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. Furthermore, Leong teaches wherein the at least one processor is further configured to set, based on usage of the needle, a form of the first movement of the needle, ([0025] “sample extraction”), as a condition for storing the first ultrasound image and set a first ultrasound image storage mode in correspondence with the form ([0026] “The results can be conveyed to a storage device 132” and Claim 2 “identifying frames in which a difference in intensity value satisfies a pre-determined threshold value that indicates presence of the extraction device; and identifying the extraction location based on the identified frames.”).
Additionally, Choi teaches a processor, ([0066] “control unit 230”), configured to automatically store a first ultrasound image of an object ([0066] “As a result of the determination, if a recording execution command is input within the reference time, the control unit 230 records the ultrasonic image received from the ultrasonic image diagnostic device 100. As a result of the determination, if a recording execution command is not input within the reference time, the control unit 230 outputs a guide message announcing that the ultrasonic image is automatically recorded, and then, automatically records the ultrasonic image received from the ultrasonic image diagnostic device 100.”).
Regarding Claim 11, Leong teaches a method of controlling an ultrasound imaging apparatus, (Abstract “A method includes obtaining real-time imaging data of a least a sub-portion of an object and a region of interest therein.”), the method comprising:
	a) transmitting ultrasound signals to an object and receiving echo signals corresponding to the ultrasound signals ([0033] “The ultrasound transducer probe 304 includes a transducer array with a plurality of transducer elements 306. […] The transducer elements 306 transmit ultrasound signals and receive echo signals.”);
b) obtaining a real-time ultrasound image of the object from the echo signals, ([0018] “The real-time imager 118 can include one or more of an ultrasound (US) imager” and Fig. 3, re-produced above), 
c) detect a predefined first movement of a needle inserted into the object, ([0028] “tracking a sample extraction device and extraction of a sample therewith during a biopsy procedure, including identifying and/or recording the sample extraction location,” [0015] “tracking a sample extraction device and extraction of a sample therewith during a biopsy procedure, including identifying and/or recording the sample extraction location”), and 
d) storing in the memory, ([0028] “the instrument tracker 130 further includes frame memory), an ultrasound image captured at a time point when the first movement of the needle is detected, (Claim 15 “identifies a frame of the imaging data in which a tip […] advances in the region of interest,” where a frame is an ultrasound image captured at a time point when the first movement of the needle is detected).
However, Leong does not explicitly teach automatically storing in the memory a first ultrasound image of the object including an ultrasound image captured at a time point when the first movement of the needle is detected, wherein the needle comprises a needle inserted into the object for fine needle aspiration, FNA, wherein the first movement of the needle comprises a repeated movement of the needle for the FNA over a predetermined period of time, and wherein the automatically storing of the first ultrasound image in the memory comprises automatically storing the first ultrasound image including the ultrasound image captured at the time point when the repeated movement of the needle for the FNA is detected, wherein the automatic storing of the first ultrasound image in the memory comprises automatically storing in the memory a cine image captured over a predetermined time interval.
In an analogous ultrasound imaging field of endeavor, Choi teaches a method of controlling an ultrasound imaging apparatus, (Abstract “a method for recording an ultrasonic image”), comprising automatically storing in a memory a first ultrasound image of an object ([0066] “As a result of the determination, if a recording execution command is input within the reference time, the control unit 230 records the ultrasonic image received from the ultrasonic image diagnostic device 100. As a result of the determination, if a recording execution command is not input within the reference time, the control unit 230 outputs a guide message announcing that the ultrasonic image is automatically recorded, and then, automatically records the ultrasonic image received from the ultrasonic image diagnostic device 100.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Leong with the processor of Choi because automatically storing the ultrasound images improves user convenience during operation of the ultrasound imaging apparatus, as taught by Choi in [0013], thereby improving efficiency of the procedure and patient exposure.
However, Leong modified by Choi does not explicitly teach wherein the needle comprises a needle inserted into the object for fine needle aspiration, FNA, wherein the first movement of the needle comprises a repeated movement of the needle for the FNA over a predetermined period of time, and wherein the automatically storing of the first ultrasound image in the memory comprises automatically storing the first ultrasound image including the ultrasound image captured at the time point when the repeated movement of the needle for the FNA is detected, wherein the automatic storing of the first ultrasound image in the memory comprises automatically storing in the memory a cine image captured over a predetermined time interval.
In an analogous fine needle aspiration field of endeavor, Rusnak teaches an ultrasound imaging apparatus, ([0037] “ultrasound visualization may assist in the safe deployment”), comprising:
a) a needle, ([0038] “inner needle 214”), inserted into the object for fine needle aspiration (FNA), ([0023] “Disclosed herein is a fine needle biopsy system that has improved delivery to the site of tissue biopsy.”), 
b) wherein the first movement of the needle comprises a repeated movement of the needle for the FNA, ([0034] “The inner needle is then moved 925 in a reciprocating motion within the outer needle to cause the distal end of the first inner needle to aspirate the tissue from the site of the tissue sampling”), over a predetermined period of time, ([0034] “This process 920-940 can repeat until enough sample has been obtained” and [0004] “To aid in harvesting an adequate sample size, the needle is optionally moved in and out of the puncture site about one to five times.” The repetition is predetermined as it is standard in FNA procedures to repeat the in and out motion of the needle, which takes a specific period of time.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Rusnak because the combination provides a system that allows for biopsies that are quicker, less painful, less traumatic to the surrounding tissues, and the samples obtained are of better quality, as taught by Rusnak in [0025].
However, Leong modified by Choi and Rusnak does not explicitly teach wherein the automatically storing of the first ultrasound image in the memory comprises automatically storing the first ultrasound image including the ultrasound image captured at the time point when the repeated movement of the needle for the FNA is detected, wherein the automatic storing of the first ultrasound image in the memory comprises automatically storing in the memory a cine image captured over a predetermined time interval.
In an analogous ultrasound imaging field of endeavor, Akaki teaches a method of controlling an ultrasound imaging apparatus, (Column 3 Lines 23-27 “FIG. 1A is a view for explaining the image recording method of a conventional ultrasonic diagnostic apparatus; FIG. 1B is a view for explaining the image recording method of another conventional ultrasonic diagnostic apparatus”), comprising storing in the memory, (Column 6 Line 4 “image memory circuit 25”), a cine image captured over a predetermined time interval (Column 1 Lines 32-40 “using an ultrasonic diagnostic apparatus, not only a still image but also a moving image in a predetermined time period must be acquired” and Column 6 Lines 39-40 “The image recording unit 28 also forms and records units of moving images in each period,” a moving image corresponding to a predetermined time period is a cine image captured over a predetermined time interval. Where the modified apparatus of Leong, as discussed above, teaches the ultrasound image captured at the time point when the repeated movement of the needle is detected.). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the cine image of Akaki because capturing a cine ultrasound image over a predetermined time interval allows a user to “call up necessary scenes,” as taught by Akaki in Column 1 Lines 54-58, which when a user utilizes a biopsy needle, is beneficial in establishing specific movements of the biopsy needle from the images.
Regarding Claim 12, the modified method of Leong teaches all limitations of Claim 11, as discussed above. Furthermore, Leong teaches wherein the first movement of the needle comprises an advancement of the needle into a particular tissue of the object ([0034] “the biopsy needle is supported in the instrument guide 308 in a retracted position until a target tissue of interest is located within the US transducer probe 304 […]. Then, the needle is advanced to acquire the sample of the target tissue of interest.”), and an ultrasound image captured at a time point when the advancement of the needle into the particular tissue of the object is detected (Claim 15 “identifies a frame of the imaging data in which a tip […] advances in the region of interest,” where a frame is an ultrasound image captured at a time point when the advancement of the needle is detected).
However, Leong does not explicitly teach a processor to automatically store in a memory the first ultrasound image.
In an analogous ultrasound imaging field of endeavor, Choi teaches a processor, ([0066] “control unit 230”), configured to automatically store in a memory a first ultrasound image of an object ([0066] “As a result of the determination, if a recording execution command is input within the reference time, the control unit 230 records the ultrasonic image received from the ultrasonic image diagnostic device 100. As a result of the determination, if a recording execution command is not input within the reference time, the control unit 230 outputs a guide message announcing that the ultrasonic image is automatically recorded, and then, automatically records the ultrasonic image received from the ultrasonic image diagnostic device 100.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Leong with the processor of Choi because automatically storing the ultrasound images improves user convenience during operation of the ultrasound imaging apparatus, as taught by Choi in [0013], thereby improving efficiency of the procedure and patient exposure.
Regarding Claim 16, the modified method of Leong teaches all limitations of Claim 11, as discussed above. Furthermore, Leong teaches setting, based on usage of the needle, a form of the first movement of the needle, ([0025] “sample extraction”), as a condition for storing the first ultrasound image and set a first ultrasound image storage mode in correspondence with the form ([0026] “The results can be conveyed to a storage device 132” and Claim 2 “identifying frames in which a difference in intensity value satisfies a pre-determined threshold value that indicates presence of the extraction device; and identifying the extraction location based on the identified frames.”).
Additionally, Choi teaches automatically storing a first ultrasound image of an object ([0066] “As a result of the determination, if a recording execution command is input within the reference time, the control unit 230 records the ultrasonic image received from the ultrasonic image diagnostic device 100. As a result of the determination, if a recording execution command is not input within the reference time, the control unit 230 outputs a guide message announcing that the ultrasonic image is automatically recorded, and then, automatically records the ultrasonic image received from the ultrasonic image diagnostic device 100.”).

Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leong (US 20160210511), Choi (US 20180204028), Rusnak (US 20140018699), and Akaki et al. (US 7883467), as applied to Claims 1 and 11 above, and further in view of Yoshida (US 20150201906).
Regarding Claim 4, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. Furthermore, Choi teaches at least one processor is further configured to automatically store in the memory the first ultrasound image, ([0066] “As a result of the determination, if a recording execution command is input within the reference time, the control unit 230 records the ultrasonic image received from the ultrasonic image diagnostic device 100. As a result of the determination, if a recording execution command is not input within the reference time, the control unit 230 outputs a guide message announcing that the ultrasonic image is automatically recorded, and then, automatically records the ultrasonic image received from the ultrasonic image diagnostic device 100.”).
However the modified apparatus of Leong does not explicitly teach wherein the first movement of the needle comprises a movement of the needle at a speed greater than or equal to a predetermined speed, and an ultrasound image captured at a time point when the movement of the needle at the speed greater than or equal to the predetermined speed is detected.
In an analogous ultrasound imaging field of endeavor, Yoshida teaches an ultrasound imaging apparatus, ([0017] “ultrasonic diagnostic apparatus 1”), wherein the first movement of the needle comprises a movement of the needle at a speed greater than or equal to a predetermined speed, ([0047] “the velocity of the needle tip exceeds a threshold,” where a threshold is a predetermined speed), and an ultrasound image captured at a time point when the movement of the needle at the speed greater than or equal to the predetermined speed is detected (Claim 4 “wherein the data generation unit generates a second medical imaging […] corresponding to a time of occurrence of the predetermined event, and stores the second medical image ultrasound image” and Claim 6 “wherein the data generation unit uses, as the predetermined event, at least one of […] a moving velocity of the medical tool”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Yoshida because specific tissues or other types of material that are being imaged and that the biopsy needle must puncture require different velocities in order for the needle to puncture them, thus predetermining a required velocity for the needle and capturing an ultrasound image when the needle’s velocity is greater than or equal to the required velocity will ensure than the needle will puncture the material and appear in the ultrasound image. This provides an overall improved apparatus for patient procedures and diagnosis.
Regarding Claim 7, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. However, the modified apparatus of Leong does not explicitly teach wherein the at least one processor is further configured to detect the first movement of the needle based on position change information of the needle, and wherein the position change of the needle is generated based on at least one or a combination of information about a region corresponding to the needle in the real-time ultrasound image, information about a position of the needle, which is received from an external device including the needle, and a signal detected from the needle.
In an analogous ultrasound imaging field of endeavor, Yoshida teaches at least one processor, ([0032] “position detection unit”), configured to detect the first movement of the needle based on position change information of the needle, ([0032] “The paracentesis information generation unit 35 generates information concerning the needle tip position on the current ultrasonic image (i.e., on the current scanning cross-section) based on information concerning the needle tip position of the puncture needle detected by a position detection unit 40” and Claim 6 “wherein the data generation unit uses, as the predetermined event, at least one of […] a change in moving direction of the medical tool”), and wherein the position change information of the needle is generated based on at least one or a combination of information about a region corresponding to the needle in the real-time ultrasound image, information about a position of the needle, which is received from an external device including the needle, and a signal detected from the needle, ([0038] “The puncture needle position sensor 42 is provided on the needle tip or proximal end of the puncture needle, a puncture needle adapter which always maintains a predetermined relative positional relationship with the puncture needle, or the like, detects the magnetic field generated by the magnetic field generator 40, and calculates the needle tip position of the puncture needle based on the detected magnetic field.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the processor of Yoshida because detecting the position change information of the needle improves the objectivity of a puncture result, as well as guaranteeing safety at the time of puncture, as taught by Yoshida in [0008].
Regarding Claim 14, the modified method of Leong teaches all limitations of Claim 11, as discussed above. Furthermore, Choi teaches automatically storing in the memory the first ultrasound image, ([0066] “As a result of the determination, if a recording execution command is input within the reference time, the control unit 230 records the ultrasonic image received from the ultrasonic image diagnostic device 100. As a result of the determination, if a recording execution command is not input within the reference time, the control unit 230 outputs a guide message announcing that the ultrasonic image is automatically recorded, and then, automatically records the ultrasonic image received from the ultrasonic image diagnostic device 100.”).
However the modified method of Leong does not explicitly teach wherein the first movement of the needle comprises a movement of the needle at a speed greater than or equal to a predetermined speed, and an ultrasound image captured at a time point when the movement of the needle at the speed greater than or equal to the predetermined speed is detected.
In an analogous ultrasound imaging field of endeavor, Yoshida teaches a method of controlling an ultrasound imaging apparatus, ([0011] “FIG. 2 is a flowchart showing a procedure for processing (paracentesis support processing) complying with a paracentesis support function according to this embodiment”), wherein the first movement of the needle comprises a movement of the needle at a speed greater than or equal to a predetermined speed, ([0047] “the velocity of the needle tip exceeds a threshold,” where a threshold is a predetermined speed), and an ultrasound image captured at a time point when the movement of the needle at the speed greater than or equal to the predetermined speed is detected (Claim 4 “wherein the data generation unit generates a second medical imaging […] corresponding to a time of occurrence of the predetermined event, and stores the second medical image ultrasound image” and Claim 6 “wherein the data generation unit uses, as the predetermined event, at least one of […] a moving velocity of the medical tool”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Yoshida because specific tissues or other types of material that are being imaged and that the biopsy needle must puncture require different velocities in order for the needle to puncture them, thus predetermining a required velocity for the needle and capturing an ultrasound image when the needle’s velocity is greater than or equal to the required velocity will ensure than the needle will puncture the material and appear in the ultrasound image. This provides an overall improved apparatus for patient procedures and diagnosis.
Regarding Claim 17, the modified method of Leong teaches all limitations of Claim 11, as discussed above. However, the modified method of Leong does not explicitly teach wherein the detecting of the first movement of the needle comprises detecting the first movement of the needle based on position change information of the needle, and wherein the position change of the needle is generated based on at least one or a combination of information about a region corresponding to the needle in the real-time ultrasound image, information about a position of the needle, which is received from an external device including the needle, and a signal detected from the needle.
In an analogous ultrasound imaging field of endeavor, Yoshida teaches the detecting of the first movement of the needle comprises detecting the first movement of the needle based on position change information of the needle, ([0032] “The paracentesis information generation unit 35 generates information concerning the needle tip position on the current ultrasonic image (i.e., on the current scanning cross-section) based on information concerning the needle tip position of the puncture needle detected by a position detection unit 40” and Claim 6 “wherein the data generation unit uses, as the predetermined event, at least one of […] a change in moving direction of the medical tool”), and wherein the position change information of the needle is generated based on at least one or a combination of information about a region corresponding to the needle in the real-time ultrasound image, information about a position of the needle, which is received from an external device including the needle, and a signal detected from the needle, ([0038] “The puncture needle position sensor 42 is provided on the needle tip or proximal end of the puncture needle, a puncture needle adapter which always maintains a predetermined relative positional relationship with the puncture needle, or the like, detects the magnetic field generated by the magnetic field generator 40, and calculates the needle tip position of the puncture needle based on the detected magnetic field.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the processor of Yoshida because detecting the position change information of the needle improves the objectivity of a puncture result, as well as guaranteeing safety at the time of puncture, as taught by Yoshida in [0008].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leong (US 20160210511), Choi (US 20180204028), Rusnak (US 20140018699), and Akaki et al. (US 7883467), as applied to Claim 1, further in view of Poulo (US 20160338779).
Regarding Claim 10, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. Furthermore, Choi teaches at least one processor is further configured to automatically store in the memory the first ultrasound image, ([0066] “As a result of the determination, if a recording execution command is input within the reference time, the control unit 230 records the ultrasonic image received from the ultrasonic image diagnostic device 100. As a result of the determination, if a recording execution command is not input within the reference time, the control unit 230 outputs a guide message announcing that the ultrasonic image is automatically recorded, and then, automatically records the ultrasonic image received from the ultrasonic image diagnostic device 100.”).
However, the modified apparatus of Leong does not explicitly teach storing the first ultrasound image together with metadata related to the first ultrasound image, and wherein the metadata comprises at least one or a combination of information about usage of the needle, information about a particular tissue of the object into which the needle is inserted, and information about the time point when the first movement of the object is detected.
In an analogous imaging an interventional instrument field of endeavor, Poulo teaches an ultrasound imaging apparatus, ([0001] “The following generally relates to imaging, and more particularly to an imaging apparatus with an interventional instrument event mapper, and is described with particular application to ultrasound (US) imaging”), wherein storing the first ultrasound image, ([0024] “imaging data file”), together with metadata, ([0024] “mapping indicia”), related to the first ultrasound image, ([0024] “The mapping indicia can be included in the imaging data file”), and wherein the metadata comprises at least one or a combination of information about usage of the needle, information about a particular tissue of the object into which the needle is inserted, and information about a time point when the first movement of the object is detected ([0023] “The indicia, in one instance, indicates the time at which the signal transmitter 108 was actuated, the image generated at the time the signal transmitter 108 was actuated, and/or other information that maps an event of the instrument 104 to the imaging data of the imaging apparatus 106” and [0024] “The mapping indicia can be included in the imaging data file, for example, in a header and/or other field of the data file that includes the imaging data. In this manner, the moment in time at which the event occurred is part of the imaging data.”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the metadata of Poulo because storing such information provides a reference, which can be used to guide a subsequent procedure, as taught by Poulo in [0024].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793   

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793